Citation Nr: 0739601	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for squamous cell carcinoma of the lung, status post left 
thoracotomy, to include secondary neuralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that reduced the disability 
evaluation of the veteran's squamous cell carcinoma of the 
lung from 100 percent to 10 percent.  Specifically, the 
veteran was given a 100 percent disability rating for 
squamous cell carcinoma of the lung from April 12, 2002 to 
April 30, 2004, and given a 10 percent rating effective May 
1, 2004.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDING OF FACT

The residuals of squamous cell carcinoma of the lung, status 
post left thoracotomy, are post-bronchodilator pulmonary 
function of FEV-1 82 percent predicted, FEV-1/FVC 73 percent, 
DLCO (SB) 75 percent predicted, and intercostal neuralgia 
approximating moderate incomplete paralysis of the long 
thoracic nerve.


CONCLUSIONS OF LAW

1. Restrictive lung disease, as a residual of squamous cell 
carcinoma of the lung, status post left thoracotomy, is most 
appropriately evaluated as a separate condition under 
Diagnostic Code 6819-6844, and the criteria for a disability 
rating in excess of 10 percent for this condition have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.27, 4.97, Diagnostic 
Codes 6819, 6844 (2007).

2. Intercostal neuralgia as a residual of squamous cell 
carcinoma of the lung, status post left thoracotomy, is most 
appropriately evaluated as a separate condition under 
Diagnostic Code 8719, and the criteria for a 10 percent 
disability rating for this condition have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.20, 4.124, 4.124a Diagnostic Codes 8519, 8719. 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.

In this case, the veteran was initially notified of the RO's 
proposed reduction for the disorder in a rating decision 
dated in February 2003.  The Board finds that this rating 
decision and its accompanying letter complied with the 
provisions of 38 C.F.R. § 3.105(e) (2007), which require 
notification of the proposed reduction in evaluation, a 
statement of the material facts and reasons for such 
reduction, and an opportunity to submit evidence within 60 
days to show that compensation payments should be continued 
at their present level.  The RO has complied with the 
procedural due process requirements provided for in 38 C.F.R. 
§ 3.105(e).

The February 2003 rating decision and its accompanying letter 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to show that VA should not 
reduce the veteran's 100 percent rating.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to show that VA should not reduce the veteran's 100 percent 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) notifying the veteran that he may provide 
any pertinent information or evidence.

The Board notes that the veteran was not specifically 
provided VCAA notice for issue of intercostal neuralgia as a 
separately rated disability.  However, in light of the 
favorable decision below granting the veteran a separate 
rating for intercostal neuralgia, and the fact that such 
rating is the maximum rating allowed for neuralgia of the 
nerve most analogous to the intercostal nerve in the rating 
criteria, the Board finds that such lack of notice to be 
nonprejudicial to the veteran.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  To the extent that the Board 
concludes below that the preponderance is against the 
veteran's claim for in increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for his squamous cell carcinoma of 
the lung, status post left thoracotomy, including for 
secondary neuralgia.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

With diseases, preference is to be given to the diagnostic 
code assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the 
diagnostic code appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27.

The veteran's squamous cell carcinoma of the lung is rated 
under Diagnostic Code (DC) 6819 for malignant neoplasms of 
any specified part of the respiratory system.  Under DC 6819, 
a rating of 100 percent continues for beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after the discontinuance 
of such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating is based on 
residuals.

Post-surgical residuals of the lungs are rated under DC 6844, 
which are thus rated under the General Rating Formula for 
Restrictive Lung Disease.  See 38 C.F.R. § 4.97, DC 6844.

The criteria for the General Formula for Restrictive Lung 
Disease are as follows:

A 100 percent rating is warranted for the following: Forced 
Expiratory Volume in one second (FEV-1) less than 40 percent 
of predicted value, or; the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A 60 percent rating is warranted for the following: FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent rating is warranted for the following: FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.

A 10 percent rating is warranted for the following: FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent of predicted.

38 C.F.R. § 4.97, DC 6844.

When evaluating based on pulmonary function tests (PFTs), VA 
uses post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  38 C.F.R. § 4.97(d)(5).

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
rated on the same scale as paralysis of the external 
popliteal nerve, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Under DC 8719, neuralgia of the long thoracic nerve is rated 
as paralysis of the long thoracic nerve under DC 8519.  A 10 
percent rating is warranted for moderate incomplete paralysis 
of the long thoracic nerve for either arm.  38 C.F.R. § 
4.124a; DCs 8519, 8719.

In the instant case, the record reflects that the veteran 
underwent surgery for squamous cell carcinoma of the lung in 
May 2002, which included a left thoracotomy and left lower 
lobectomy.

In December 2002, physical examination of the veteran 
revealed lung fields appearing clear and tenderness at the 
veteran's incisional site.  PFTs indicated FEV-1 of 79 
percent predicted without the use of Albuterol and 82 percent 
predicted with use of Albuterol, FEV-1/FVC of 70 percent 
predicted without the use of Albuterol and 73 percent 
predicted with use of Albuterol, and DLCO (SB) of 75 percent.  
The veteran was diagnosed as having status post lung 
resection for poorly differentiated squamous cell carcinoma.  
It was noted that PFTs showed mild obstructive disease, and 
that there was no metastasis at the time.

VA medical treatment records indicate that in April 2003 the 
veteran complained of increasing thoracotomy pain, which 
started under the left breast and followed along the incision 
to under the left scapula, was a stabbing and burning pain 
that interfered with breathing and caused guarding, and was 
worse with sneezing and coughing.

On May 2003 VA outpatient examination, the veteran complained 
of pain and stated that he could walk for about one block at 
a time before the intercostal neuralgia became intense and he 
had to sit and rest, that he did not become short of breath, 
and that the restricting factor was the neuropathy.  He was 
diagnosed as having severe intercostal neuralgia with 
evidence to suggest limitations with moderate degree of 
fatigability due to neuralgia, and squamous-cell resection 
with complications including intercostal neuralgia.

A December 2003 VA note indicates that the veteran was doing 
well, with no active cancer, but with a chronic post-
thoracotomy pain consistently moderately severe, which was 
localized along the left thoracotomy scar, starting under the 
left breast and following the incisions line to the left 
scapula.  The veteran described it as a stabbing and burning 
pain and also like a brace or vise squeezing or a punch to 
the chest.  The veteran also reported that the pain was worse 
with coughing, sneezing, or taking a deep breath, and that 
twisting and turning over were painful and limited.

A May 2004 VA note indicates that the veteran reported some 
improvement in the chronic left post-thoracotomy pain, which 
he described as 7 out of 10, since new medication was added.

On June 2004 VA examination, the veteran was noted to have 
decreased breath sounds in the left lower lung field.

In January 2005, the veteran stated that he experienced a 
sharp pain in the center of his chest that radiated over his 
incision to under his left arm, which felt like someone hit 
him, and occurred with sneezing, coughing blowing his nose, 
or sometimes with sudden movements.  He also stated that he 
pain lasted for about five minutes or less.

In May 2005, the veteran reported that his chronic left post-
thoracotomy pain continued to feel somewhat worse, with pain 
8 out of 10.

In July 2005, the veteran was noted to have lungs clear 
without rales, wheeze, rhonchi, or rub.

The veteran was given a VA examination in May 2006.  On 
examination, the veteran reported constant left chest pain 
following a line from the left breast to the left scapula, 
with no difficulty with ordinary breathing, but deep 
breathing, coughing and sneezing causing momentary worsening 
of the left chest pain.  It was noted that post surgery 
pulmonary function study of December 2002 showed borderline 
mild obstruction without significant change compared to the 
pre-surgery study, and that chest examination was 
unremarkable and the veteran had no difficulty with ordinary 
breathing.  The veteran was diagnosed as having chronic post 
left thoracotomy neuropathic pain and was noted to be 
constitutionally well, with the squamous cell carcinoma of 
the lung currently arrested.

After reviewing the record, the Board finds that (1) the 
veteran should be separately rated for his squamous cell 
carcinoma post-thoracotomy residuals and his intercostal 
neuralgia; (2) the veteran's squamous cell carcinoma of the 
lung does not more closely approximate the criteria for a 30 
percent disability rating under DC 6819 and DC 6844 than 
those for a 10 percent disability rating; and (3) a rating of 
10 percent, but no more, for intercostal neuralgia under DC 
8719 is warranted.

The Board first notes that the veteran is separately rated 
for both squamous cell carcinoma of the lung and painful scar 
caused by his lung cancer surgery.  The Board also notes the 
general rule against the "pyramiding" of benefits.  See 38 
C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In the instant case, the Board recognizes that the veteran's 
intercostal neuralgia pain has been noted to follow along the 
incision for which he already receives a separate rating.  
However, the Board finds that the symptoms described in the 
medical evidence regarding the veteran's post-surgery 
neuralgia are distinct from those symptoms produced by both 
his squamous cell carcinoma post-thoracotomy residuals, which 
are manifested by decreased lung function on PFTs, and his 
painful scar.  On May 2003 VA outpatient examination, the 
veteran was diagnosed as having severe intercostal neuralgia 
with evidence to suggest limitations with moderate degree of 
fatigability due to neuralgia, and, on December 2003 VA 
outpatient examination, the veteran described his pain as a 
stabbing and burning pain and also like a brace or vise 
squeezing or a punch to the chest, which was worse with 
coughing, sneezing, or taking a deep breath.  Thus, while the 
evidence reflects a painful, tender residual scar from lung 
surgery, as well as decreased lung function on PFTs, it also 
reflects neuralgia pain exacerbated by strenuous lung 
function and noted on medical examination to cause functional 
limitation, including fatigability, beyond the functional 
impairment caused by a tender, painful scar and decreased 
lung function.

The Board notes that there is no specific diagnostic code 
that addresses intercostal neuralgia.  However, an unlisted 
disorder may be rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board finds that, by 
analogy, the veteran's post-surgery neuralgia symptoms 
approximate incomplete paralysis of the long thoracic nerve 
under DC 8719.

Thus, the Board finds that the veteran's residuals of 
squamous cell carcinoma of the lung at issue in this case 
should be separately rated both under DCs 6819 and 6844 for 
limitation of lung function caused by such residuals, and 
under DC 8719 for intercostal neuralgia secondary to the 
veteran's thoracotomy.

With respect to the veteran's squamous cell lung carcinoma, 
the record reflects that there has been no local recurrence 
or metastases from the time of the veteran's left 
thoracotomy.  Thus, the veteran's lung disability is rated 
according to the residuals of such treatment for squamous 
cell carcinoma of the lung, and should currently be rated 
under hyphenated DC 6819-6844.  See 38 C.F.R. § 4.27.

On December 2002 VA examination, PFTs indicated FEV-1 82 
percent predicted with use of the bronchodilator Albuterol, 
FEV-1/FVC of 73 percent with use of Albuterol, and DLCO (SB) 
of 75 percent predicted.  There is no medical evidence of 
record contradicting these test findings.  Also, on May 2006 
VA examination, it was noted that post surgery pulmonary 
function study of December 2002 showed borderline mild 
obstruction without significant change compared to the pre-
surgery study, and that chest examination was unremarkable 
and the veteran had no difficulty with ordinary breathing.  
As the record does not reflect post-bronchodilator PFT 
results of FEV-1 56 to 70 percent predicted, FEV-1/FVC 56 to 
70 percent, or DLCO (SB) 56 to 65 percent predicted, a 
disability rating in excess of 10 percent is not available to 
the veteran under DC 6844.

The Board notes the veteran's contentions that he suffers 
additional disability from his post-thoracotomy residuals 
that were not reflected in the December 2002 PFTs.  However, 
the medical records reflect that the veteran has attributed 
his post-thoracotomy residual impairment to neuralgia and 
chest pain rather than to difficulty with lung function.

With respect to the veteran's neuralgia, the Board notes that 
the veteran's post-thoracotomy intercostal neuralgia has been 
characterized as severe, moderate, and moderately severe on 
medical examination.  The Board also notes that the 
provisions of 38 C.F.R. § 4.124 preclude a rating for 
neuralgia above that for moderate incomplete paralysis.  
Therefore, the Board finds that the veteran's post-surgery 
neuralgia symptoms approximate moderate incomplete paralysis 
of the long thoracic nerve.  Thus, a disability rating of 10 
percent under DC 8719 is appropriate, but a rating in excess 
of 10 percent for neuralgia is not available under DC 8719.

Accordingly, a disability rating of 10 percent, but not more, 
for squamous cell carcinoma of the lung, status post left 
thoracotomy, is not warranted, and a separate disability 
rating of 10 percent, but no more, for intercostal neuralgia, 
are warranted.


ORDER

1. A disability rating in excess of 10 percent for 
restrictive lung disease, as a residual of squamous cell 
carcinoma of the lung, status post left thoracotomy, is 
denied.

2. Entitlement to a disability rating of 10 percent, but no 
more, is granted for intercostal neuralgia, as a residual of 
squamous cell carcinoma of the lung, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


